FILED

MAR - 3 2010
UNITED sTATEs DISTRICT CoURT cn¢rk, u_s, D;smct and
FoR THE DISTRICT oF CoLUMBIA Bankrvpf¢v C490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The trial court has the discretion
to decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hemandez, 504 U.S. 25, 33 (l992).

Plaintiff has declared himself a sovereign nation. See Compl. at 3. Accordingly, he has

sent defendants the "Constitution of Aaron Lee Schnitzler the Sapianist of the Americas and

Treaty of the Sapianist to the United States of America and the United Nations[.]" Id. at 2.
Plaintiff has attempted to relinquish his United States citizenship, ia’., and apparently considers
his current incarceration in the State of South Dakota both a violation of the treaty and an act of
war against a foreign nation. See z`d. at 6. He demands a declaratory judgment identifying him as
a sovereign nation, id. at 7, monetary damages, id., and deportation. Id. at 8.

The court is mindful that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 5 19, 520 (1972). Having reviewed plaintiffs complaint, the court concludes that its factual
contentions are baseless and wholly incredible. For this reason, the complaint is frivolous and
must be dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order consistent with this Memorandum Opinion is issued separately.

United t Distric Judge

DATEZ%° gxh/zp{b